Citation Nr: 0102626	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  98 - 18 020	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for residuals of a low back 
injury, including arthritis.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to May 1968, 
including service in the Republic of Vietnam from July 1966 
to August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of February 1997 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.

The record shows that the veteran has submitted competent 
medical evidence which states that he has an anxiety disorder 
which is related to his combat service in the Republic of 
Vietnam; that he is prescribed Xanax for those symptoms; that 
his anxiety symptoms increased during the Persian Gulf War; 
and that he sees a psychiatric nurse and is going to group 
therapy at VA for post-traumatic stress disorder (PTSD).  

The Board construes the submission of such evidence as an 
informal claim for service connection for an acquired 
psychiatric disability, including PTSD, and notes the RO's 
failure to comply with the requirements of  38 C.F.R. 
§ 3.155(a) (2000), which provides that any communication or 
action, indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of  Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim. 

As the RO has not forwarded VA Form 21-526 to the veteran for 
his use in submitting a formal claim for service connection 
for an acquired psychiatric disability, including PTSD, the 
one-year period specified in the cited regulation has not 
commenced.  
REMAND

The veteran's claim of entitlement to service connection for 
residuals of a low back injury, including arthritis, was 
denied by rating decision of August 1998 on the grounds that 
such claim was not well-grounded.  

On November 9, 2000, the President signed into law H.R. 8464, 
Veterans' Claims Assistance Act for 2000, (Nov. 9, 2000; 114 
Stat. 2096), designated as Public Law No. 106-475.  That 
Public Law rewrites  38 U.S.C. § 5107 (to be codified as 
amended at  38 U.S.C. § 5107) to eliminate the concept of a 
well-grounded claim.  This law is effective as of November 9, 
2000, and must be applied to all pending appeals.  In 
addition, Public Law No. 106-475 redefines VA's duty to 
assist under the new  38 U.S.C.A. § 5103A(a) through (d), 
including the provision of a medical examination, unless "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement."  This law must be 
applied to all pending appeals.  
Accordingly, the case must be Remanded to the RO for 
additional development and for readjudication on the merits.

The RO should schedule another VA orthopedic and neurological 
examination of the veteran for purposes of evaluating all 
current low back disability found present in the veteran.  
The examining orthopedic and neurologic specialists must 
review the veteran's claims folder, to specifically include 
his service medical records and post-service medical records, 
and offer their opinions as to whether it is at least as 
likely as not that the veteran's current low back disability, 
including arthritis, was caused or worsened by the lumbar 
injuries sustained by the veteran while on active duty and 
shown in his service medical records.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999);  Quarles v. Derwinski,  3 Vet. App. 129 (1992).  The 
appellant is hereby notified that the most favorable evidence 
to support his 
claim is competent medical evidence from a professional 
health care provider that links his current low back 
disability, including arthritis, to disease or trauma 
incurred while on active duty and described in his service 
medical records.

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:  

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers from whom he has 
received treatment for a disability of 
the lumbar spine with radiculopathy, to 
include possible degenerative or 
traumatic arthritis or radiculopathy.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  In any event, 
the RO should obtain copies of all 
clinical records pertaining to treatment 
of the veteran for a low back disability 
at the VAMC, Louisville.  



2.  The RO should ask the National 
Personnel Records Center (NPRC) to make a 
further search for additional service 
medical records of the veteran.   

3.  The RO should schedule another VA 
orthopedic and neurological examination 
of the veteran for purposes of evaluating 
all current low back disability found 
present. The examining orthopedic and 
neurologic specialists must review the 
veteran's claims folder prior to their 
examinations, to specifically include his 
service medical records and post-service 
medical records.  All necessary and 
appropriate diagnostic studies should be 
performed, and the results provided in 
detail.  Further, the orthopedic and 
neurologic specialists should each offer 
their professional opinions as to whether 
it is at least as likely as not that the 
veteran's current low back disability, 
including arthritis, was caused or 
worsened by the lumbar injuries sustained 
by the veteran while on active duty and 
shown in his service medical records.  A 
complete rational should be provided for 
all opinions expressed. 

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, or if the 
examiners failed to affirmatively 
indicate that they reviewed the veteran's 
claims folder, or if all requested 
opinions are not provided in full, the 
examination reports are not adequate for 
rating purposes and should be returned to 
the examining facility for appropriate 


corrective action prior to returning the 
case to the Board.  

5.  The appellant is hereby notified that 
he has the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999);  Quarles v. 
Derwinski,  3 Vet. App. 129 (1992).  

6.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue of entitlement to 
service connection for a low back 
disability, including arthritis, on the 
merits, taking into consideration the 
additional evidence obtained.  

The RO must review the claims file and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure that the new 
notification requirements and development procedures 
contained in sections 3 and 4 of the Act (to be codified as 
amended at  38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further guidance on 
the processing of this case in light of the changes in the 
law, the RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent formal or 
informal guidance that is subsequently provided by VA, 
including, among other things, final regulations and General 
Counsel precedent opinions.  Any binding and pertinent court 
decisions that are subsequently issued also should be 
considered.  If the benefit sought on appeal remains denied, 
the appellant and the appellant's representative, if any, 
should be provided with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this claim.  




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).
















































 

